PRESENT: All the Justices

HORACE FRAZIER HUNTER
                                              OPINION BY
v. Record No. 121472                   JUSTICE CLEO E. POWELL
                                          February 28, 2013
VIRGINIA STATE BAR,
EX REL. THIRD DISTRICT COMMITTEE

         FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
              Kenneth R. Melvin, Alfred D. Swersky,
           and Von L. Piersall, Jr., Judges Designate

     In this appeal of right by an attorney from a Virginia

State Bar (“VSB”) disciplinary proceeding before a three judge

panel appointed pursuant to Code § 54.1-3935, we consider

whether an attorney’s blog posts are commercial speech, whether

an attorney may discuss public information related to a client

without the client’s consent, and whether the panel ordered the

attorney to post a disclaimer that is insufficient under Rule

7.2(a)(3) of the Virginia Rules of Professional Conduct.

                       I. FACTS AND PROCEEDINGS

     Horace Frazier Hunter, an attorney with the law firm of

Hunter & Lipton, PC, authors a trademarked blog 1 titled “This

Week in Richmond Criminal Defense,” which is accessible from his

law firm’s website, www.hunterlipton.com.    This blog, which is

     1
       A “blog” is a shortened, colloquial reference for the term
“weblog,” and is defined as “ ‘a Web site that contains an
online personal journal with reflections, comments, and often
hyperlinks provided by the writer; also: the contents of such a
site.’ ” White v. Baker, 696 F. Supp. 2d 1289, 1310 (N.D. Ga.
2010) (quoting Merriam-Webster Online Dictionary,
http://www.merriam-webster.com/dictionary/blog (last visited
January 31, 2013)).
                                   1
not interactive, contains posts discussing a myriad of legal

issues and cases, although the overwhelming majority are posts

about cases in which Hunter obtained favorable results for his

clients.   Nowhere in these posts or on his website did Hunter

include disclaimers.

     As a result of Hunter’s blog posts on his website, the VSB

launched an investigation.   During discussions with the VSB

about whether his blog constituted legal advertising, Hunter

wrote a letter to the VSB offering to post a disclaimer on one

page of his website:

     “This Week in Richmond Criminal Defense is not an
     advertisement[;] it is a blog. The views and
     opinions expressed on this blog are solely those
     of attorney Horace F. Hunter. The purpose of
     these articles is to inform the public regarding
     various issues involving the criminal justice
     system and should not be construed to suggest a
     similar outcome in any other case.”

However, the negotiations stalled and no disclaimers were posted

at that time.

     On March 24, 2011, the VSB charged Hunter with violating

Rules 7.1, 7.2, 7.5, 2 and 1.6 by his posts on this blog.

Specifically, the VSB argued that he violated rules 7.1 and 7.2

because his blog posts discussing his criminal cases were




     2
       The District Committee ultimately did not find by clear
and convincing evidence that Hunter violated Rule 7.5 and
dismissed that charge.
                                 2
inherently misleading as they lacked disclaimers. 3     The VSB also

asserted that Hunter violated Rule 1.6 by revealing information

that could embarrass or likely be detrimental to his former

clients by discussing their cases on his blog without their

consent.

        In a hearing on October 18, 2011, the VSB presented

evidence of Hunter’s alleged violations.      The VSB presented a

former client who testified that he did not consent to

information about his cases being posted on Hunter’s blog and

believed that the information posted was embarrassing or

detrimental to him, despite the fact that all such information

had previously been revealed in court.      The VSB investigator

testified that other former clients felt similarly.      The VSB

also entered all of the blog posts Hunter had posted on his blog

to date.      At that time, none of the posts entered contained

disclaimers.      Of these thirty unique posts, only five discussed

legal, policy issues.      The remaining twenty-five discussed

cases.      Hunter represented the defendant in twenty-two of these

cases and identified that fact in the posts.      In nineteen of

these twenty-two posts, Hunter also specifically named his law

firm.       One of these posts described a case where a family hired


        3
       Although some of Hunter’s blog posts now contain
disclaimers, not all do and the disclaimers that are present
were not added until after the VSB brought disciplinary charges
against Hunter.
                                     3
Hunter to represent them in a wrongful death suit and the

remaining twenty-one of these posts described criminal cases.

In every criminal case described, Hunter’s clients were either

found not guilty, plea bargained to an agreed upon disposition,

or had their charges reduced or dismissed.

     At the hearing, Hunter testified that he has many reasons

for writing his blog - including marketing, creation of a

community presence for his firm, combatting any public

perception that defendants charged with crimes are guilty until

proven innocent, and showing commitment to criminal law.    Hunter

stated that he had offered to post a disclaimer on his blog, but

the offered disclaimer was not satisfactory to the VSB.    Hunter

admitted that he only blogged about his cases that he won.    He

also told the VSB that he believed that using the client’s name

is important to give an accurate description of what happened.

Hunter told the VSB that he did not obtain consent from his

clients to discuss their cases on his blog because all the

information that he posted was public information.

     Following the hearing, the VSB held that Hunter violated

Rule 1.6 by “disseminating client confidences” obtained in the

course of representation without consent to post.    Specifically,

the VSB found that the information in Hunter’s blog posts “would

be embarrassing or be likely to be detrimental” to clients and

he did not receive consent from his clients to post such

                                4
information.   The VSB further held that Hunter violated Rule

7.1.   The VSB’s conclusion that Hunter’s website contained legal

advertising was based on its factual finding that “[t]he

postings of [Hunter’s] case wins on his webpage advertise[d]

cumulative case results.”    Moreover, the VSB found that at least

one purpose of the website was commercial.   The VSB further held

that he violated Rule 7.2 by “disseminating case results in

advertising without the required disclaimer” because the one

that he proposed to the VSB was insufficient.   The VSB imposed a

public admonition with terms including a requirement that he

remove case specific content for which he has not received

consent and post a disclaimer that complies with Rule 7.2(a)(3)

on all case-related posts.

       Hunter appealed to a three judge panel of the circuit court

and the court heard argument.   The court disagreed with Hunter

that de novo was the proper standard of review and instead

applied the following standard: “whether the decision is

contrary to the law or whether there is substantial evidence in

the record upon which the district committee could reasonably

have found as it did.”   The court further ruled that the VSB’s

interpretation of Rule 1.6 violated the First Amendment and

dismissed that charge.   The court held VSB’s interpretation of

Rules 7.1 and 7.2 do not violate the First Amendment and that

the record contained substantial evidence to support the VSB’s

                                  5
determination that Hunter had violated those rules.   The court

imposed a public admonition and required Hunter to post the

following disclaimer: “Case results depend upon a variety of

factors unique to each case.    Case results do not guarantee or

predict a similar result in any future case.”   This appeal

followed.

                          II. ANALYSIS

      A. Whether “[t]he Ruling of the Circuit Court finding a
  violation of Rules 7.1(a)(4) and 7.2(a)(3) conflicts with the
    First Amendment to the Constitution of the United States.”

     Rule 7.1(a)(4), which is the specific portion of the Rule

that the VSB argued that Hunter violated, states:


     (a) A lawyer shall not, on behalf of the lawyer
     or any other lawyer affiliated with the lawyer or
     the firm, use or participate in the use of any
     form of public communication if such
     communication contains a false, fraudulent,
     misleading, or deceptive statement or claim. For
     example, a communication violates this Rule if
     it:

                          . . . .

     (4) is likely to create an unjustified
     expectation about results the lawyer can achieve,
     or states or implies that the lawyer can achieve
     results by means that violate the Rules of
     Professional Conduct or other law.

The VSB also argues that Hunter violated the following

subsection of Rule 7.2(a)(3):


     (a) Subject to the requirements of Rules 7.1 and
     7.3, a lawyer may advertise services through

                                  6
     written, recorded, or electronic communications,
     including public media. In the determination of
     whether an advertisement violates this Rule, the
     advertisement shall be considered in its
     entirety, including any qualifying statements or
     disclaimers contained therein. Notwithstanding
     the requirements of Rule 7.1, an advertisement
     violates this Rule if it:

                           . . . .

     (3) advertises specific or cumulative case
     results, without a disclaimer that (i) puts the
     case results in a context that is not misleading;
     (ii) states that case results depend upon a
     variety of factors unique to each case; and (iii)
     further states that case results do not guarantee
     or predict a similar result in any future case
     undertaken by the lawyer. The disclaimer shall
     precede the communication of the case results.
     When the communication is in writing, the
     disclaimer shall be in bold type face and
     uppercase letters in a font size that is at least
     as large as the largest text used to advertise
     the specific or cumulative case results and in
     the same color and against the same colored
     background as the text used to advertise the
     specific or cumulative case results.

     In response to these allegations, Hunter contends that

speech concerning the judicial system is “quintessentially

‘political speech’” which is within the marketplace of ideas.

Hunter asserts that the Supreme Court of the United States has

twice declined to answer whether political speech is transformed

into commercial speech simply because one of multiple motives is

commercial.   Specifically, he argues that his blog posts are not

commercial because

     (1) the [Supreme Court of the United States’]
     formal commercial speech definitions focus

                                 7
     heavily on whether the speech does no more than
     propose a commercial transaction; (2) the
     [Supreme Court of the United States’] commercial
     speech decisions, to the extent that they discuss
     motivation at all, have focused on whether the
     speech is solely driven by commercial interest;
     (3) the [Supreme Court of the United States] has
     repeatedly insisted that the existence of a
     commercial motivation does not disqualify speech
     from the heightened scrutiny protection it would
     otherwise deserve; (4) the [Supreme Court of the
     United States] has warned that when commercial
     and political elements of speech are inextricably
     intertwined, the heightened protection applicable
     to the political speech should be applied, lest
     the political speech be chilled; and (5) the
     constitutional policy arguments that undergird
     the reduction of protection for commercial speech
     have no persuasive force when the content of the
     speech is political.

The VSB responds that Hunter’s blog posts are inherently

misleading commercial speech.

     “Whether the inherent character of a statement places it

beyond the protection of the First Amendment is a question of

law over which . . . this Court . . . exercise[s] de novo

review.”   Peel v. Atty. Registration & Disciplinary Comm’n, 496
U.S. 91, 108 (1990).   An appellate Court must independently

examine the entire record in First Amendment cases to ensure

that “ ‘a forbidden intrusion on the field of free expression’ ”

has not occurred.   Bose Corp. v. Consumers Union of United

States, Inc., 466 U.S. 485, 499 (1984) (quoting New York Times

Co. v. Sullivan, 376 U.S. 254, 284-86 (1964)).

     Turning to Hunter’s argument that his blog posts are


                                 8
political, rather than commercial, speech, we note that “[t]he

existence of ‘commercial activity, in itself, is no

justification for narrowing the protection of expression secured

by the First Amendment.’ ”   Bigelow v. Virginia, 421 U.S. 809,

818 (1975) (quoting Ginsburg v. United States, 383 U.S. 463, 474

(1966)).   However, when speech that is both commercial and

political is combined, the resulting speech is not automatically

entitled to the level of protections afforded political speech.

Board of Trustees of the State University of New York v. Fox,

492 U.S. 469, 474 (1989).

     While it is settled that attorney advertising is commercial

speech, Bates v. State Bar of Arizona, 433 U.S. 350, 363-64

(1977), Bates and its progeny were decided in the era of

traditional media.   In recent years, however, advertising has

taken to new forms such as websites, blogs, and other social

media forums, like Facebook and Twitter.   See generally Spirit

Airlines, Inc. v. United States Dep’t of Transp., 687 F.3d 403

(D.C. Cir. 2012); QVC Inc. v. Your Vitamins Inc., 439 Fed. Appx.

165 (3d Cir. 2011); Athleta, Inc. v. Pitbull Clothing Co., 2013
U.S. Dist. LEXIS 6867 (C.D. Cal. Jan. 7, 2013).

     Thus, we must examine Hunter’s speech to determine whether

it is commercial speech, specifically, lawyer advertising.

     Advertising, like all public expression, may be
     subject to reasonable regulation that serves a
     legitimate public interest. To the extent that

                                 9
     commercial activity is subject to regulation, the
     relationship of speech to that activity may be
     one factor, among others, to be considered in
     weighing the First Amendment interest against the
     governmental interest alleged. Advertising is
     not thereby stripped of all First Amendment
     protection. The relationship of speech to the
     marketplace of products or of services does not
     make it valueless in the marketplace of ideas.

Bigelow, 421 U.S. at 826 (internal citations omitted).     Simply

because the speech is an advertisement, references a specific

product, or is economically motivated does not necessarily mean

that it is commercial speech.    Bolger v. Youngs Drug Products

Corp., 463 U.S. 60, 67 (1983).   “The combination of all these

characteristics, however, provides strong support for the . . .

conclusion that [some blog posts] are properly characterized as

commercial speech” even though they also discuss issues

important to the public.   Id. at 67-68 (emphasis in original).

     Certainly, not all advertising is necessarily commercial,

e.g., public service announcements.   See id. at 66 (holding

“[t]he mere fact that these pamphlets are conceded to be

advertisements clearly does not compel the conclusion that they

are commercial speech”).   However, all commercial speech is

necessarily advertising.   See Webster's Third New International

Dictionary 31 (1993) (defining “advertisement” as “a calling

attention to or making known[;]an informing or notifying[;] a

calling to public attention[;] a statement calling attention to

something[;] a public notice; esp[ecially] a paid notice or

                                 10
announcement published in some public print (as a newspaper,

periodical, poster, or handbill) or broadcast over radio or

television”).   Indeed, the Supreme Court of the United States

has said that “[t]he diverse motives, means, and messages of

advertising may make speech ‘commercial’ in widely varying

degrees.”   Bigelow, 421 U.S. at 826.

     Here, Hunter’s blog posts, while containing some political

commentary, are commercial speech.   Hunter has admitted that his

motivation for the blog is at least in part economic.    The posts

are an advertisement in that they predominately describe cases

where he has received a favorable result for his client.   He

unquestionably references a specific product, i.e., his

lawyering skills as twenty-two of his twenty-five case related

posts describe cases that he has successfully handled.    Indeed,

in nineteen of these posts, he specifically named his law firm

in addition to naming himself as counsel.

     Moreover, the blog is on his law firm’s commercial website

rather than an independent site dedicated to the blog.    See

Howard J. Bashman, How Appealing Blog (Feb. 11, 2013, 9:40 AM),

http://howappealing.law.com (an independent blog by a

Pennsylvania appellate attorney that is accessible through

Law.com at http://legalblogwatch.typepad.com/).   The website




                                11
uses the same frame 4 for the pages openly soliciting clients as

it does for the blog, including the firm name, a photograph of

Hunter and his law partner, and a “contact us” form.   The

homepage of the website on which Hunter posted his blog states

only:

     Do you need Richmond attorneys?

     Hunter & Lipton, CP [sic] is a law practice in
     Richmond, Virginia specializing in litigation
     matters from administrative agency hearings to
     serious criminal cases. As experienced Richmond
     attorneys, we bring a genuine desire to help
     those who find themselves in difficult
     situations. Our partnership was founded on the
     idea that everyone, no matter what the
     circumstance, deserves a zealous advocate to
     fight on his or her behalf.

     People make mistakes, and may even find
     themselves in situations not of their own making.
     And for these people, the system can be
     extraordinarily unforgiving and unjust—but you do
     not have to face this system alone.

     If you find yourself in a difficult legal
     situation, the Richmond attorneys of Hunter &
     Lipton, LLP would consider it a privilege to
     represent you. Please contact our office with
     any questions or to schedule a consultation.

This non-interactive blog does not allow for discourse about the

cases, as non-commercial commentary often would by allowing

readers to post comments.   See, e.g., Law.com Legal Blog Watch,

     4
       See Joan M. Reitz, Online Dictionary for Library and
Information Science, http://www.abc-
clio.com/ODLIS/odlis_F.aspx?#frame (last visited February 25,
2013) (defining frame as "[a] separately scrollable area in the
window of a computer application or in a Web page that has been
divided into more than one scrollable area").
                                12
http://legalblogwatch.typepad.com/; Above the Law,

http://abovethelaw.com/.    See also June Lester & Wallace C.

Koehler, Jr., Fundamentals of Information Studies 102 (2d ed.

2007) (observing that “[i]n contrast to the interaction possible

in some other forms of web-published information, blog readers

are most frequently permitted to leave comments and create

threads of discussion”).    Instead, in furtherance of his

commercial pursuit, Hunter invites the reader to “contact us”

the same way one seeking legal representation would contact the

firm through the website.

     Thus, the inclusion of five generalized, legal posts and

three discussions about cases that he did not handle on his non-

interactive blog, no more transform Hunter’s otherwise self-

promotional blog posts into political speech, “than opening

sales presentations with a prayer or a Pledge of Allegiance

would convert them into religious or political speech.”      Fox,

492 U.S. at 474-75.   Indeed, unlike situations and topics where

the subject matter is inherently, inextricably intertwined,

Hunter chose to comingle sporadic political statements within

his self-promoting blog posts in an attempt to camouflage the

true commercial nature of his blog.    “Advertisers should not be

permitted to immunize false or misleading product information

from government regulation simply by including references to

public issues.”   Bolger, 463 U.S. at 68.   When considered as a

                                 13
whole, the economically motivated blog overtly proposes a

commercial transaction that is an advertisement of a specific

product.

     Having determined that Hunter’s blog posts discussing his

cases are commercial speech,

     we must determine whether the expression is
     protected by the First Amendment. For commercial
     speech to come within that provision, it at least
     must concern lawful activity and not be
     misleading. Next, we ask whether the asserted
     governmental interest is substantial. If both
     inquiries yield positive answers, we must
     determine whether the regulation directly
     advances the governmental interest asserted, and
     whether it is not more extensive than is
     necessary to serve that interest.

Central Hudson Gas & Elec. Corp. v. Public Serv. Comm'n, 447
U.S. 557, 566 (1980); Adams Outdoor Advertising v. City of

Newport News, 236 Va. 370, 383, 373 S.E.2d 917, 923 (1988).

     The VSB does not contend, nor does the record indicate,

that Hunter’s posts do not concern lawful activity; rather, the

VSB argues that the posts are inherently misleading.   While we

do not hold that the blog posts are inherently misleading, we do

conclude that they have the potential to be misleading.

“[B]ecause the public lacks sophistication concerning legal

services, misstatements that might be overlooked or deemed

unimportant in other advertising may be found quite

inappropriate in legal advertising.”   Bates, 433 U.S. at 383.

Of the thirty posts that were on his blog at the time of the VSB

                               14
hearing, twenty-two posts named himself as counsel and discussed

cases that he handled.    With one exception, in all of these

posts, he described the successful results that he obtained for

his clients. 5   While the States may place an absolute prohibition

on inherently misleading advertising, “the States may not place

an absolute prohibition on certain types of potentially

misleading information, . . . if the information also may be

presented in a way that is not deceptive.”    In re R.M.J., 455
U.S. 191, 203 (1982).    Here, the VSB’s own remedy of requiring

Hunter to post disclaimers on his blog posts demonstrates that

the information could be presented in a way that is not

misleading or deceptive.

     Thus, we must examine whether the VSB has a substantial

governmental interest in regulating these blog posts.     Central

Hudson, 447 U.S. at 566.    The Supreme Court of the United States

has recognized that “ ‘[i]f the naiveté of the public will cause

advertising by attorneys to be misleading, then it is the bar’s

role to assure that the populace is sufficiently informed as to

enable it to place advertising in its proper perspective.’ ”

Peel, 496 U.S. at 110 (quoting Bates, 433 U.S. at 375).    Indeed,

the Supreme Court of the United States expressed concern that


     5
       In the one case that he does not describe favorable
results he has received, he discusses how he has been retained
by a family in a wrongful death lawsuit against a police
department.
                                 15
the public may lack the sophistication to discern misstatements

as to the quality of a lawyer’s services.     Bates, 433 U.S. at

383.   Therefore, the VSB has a substantial governmental interest

in protecting the public from an attorney’s self-promoting

representations that could lead the public to mistakenly believe

that they are guaranteed to obtain the same positive results if

they were to hire Hunter.

       Because the VSB’s governmental interest is substantial, we

must now determine “whether the regulation directly advances the

governmental interest asserted.”      Central Hudson, 447 U.S. at

566.   The VSB’s regulations permit blog posts that discuss

specific or cumulative case results but require a disclaimer to

explain to the public that no results are guaranteed.     Rules 7.1

and 7.2.   This requirement directly advances the VSB’s

governmental interest.

       Finally, we must determine whether the VSB’s regulations

are no more restrictive than necessary.     Central Hudson, 447

U.S. at 566.   The Supreme Court of the United States has

approved the use of disclaimers or explanations.      Zauderer v.

Office of Disciplinary Counsel of the Supreme Court of Ohio, 471
U.S. 626, 651 (1985); In re R.M.J., 455 U.S. at 203; Bates, 433

U.S. at 384.   The disclaimers mandated by the VSB

       shall precede the communication of the case
       results. When the communication is in writing,
       the disclaimer shall be in bold type face and

                                 16
       uppercase letters in a font size that is at least
       as large as the largest text used to advertise
       the specific or cumulative case results and in
       the same color and against the same colored
       background as the text used to advertise the
       specific or cumulative case results.

Rule 7.2(a)(3).   This requirement ensures that the disclaimer is

noticeable and would be connected to each post so that any

member of the public who may use the website addresses to

directly access Hunter’s posts would be in a position to see the

disclaimer.    Therefore, we hold that the disclaimers required by

the VSB are “not more extensive than is necessary to serve that

interest.”    Central Hudson, 447 U.S. at 566.

       Hunter’s blog posts discuss lawful activity and are not

inherently misleading, but the VSB has asserted a substantial

governmental interest to protect the public from potentially

misleading lawyer advertising.    See Central Hudson, 447 U.S. at

566.   These regulations directly advance this interest and are

not more restrictive than necessary, unlike outright bans on

advertising.    Id.   We thus conclude that the VSB’s Rules 7.1 and

7.2 do not violate the First Amendment.    As applied to Hunter’s

blog posts, they are constitutional and the panel did not err.

         B. Whether the circuit court erred in holding that
          the VSB’s application of Rule 1.6 to Hunter’s blog
                 violated his First Amendment rights.

       Rule 1.6(a) states, that with limited exceptions,

       [a] lawyer shall not reveal information protected
       by the attorney-client privilege under applicable

                                  17
     law or other information gained in the
     professional relationship that the client has
     requested be held inviolate or the disclosure of
     which would be embarrassing or would be likely to
     be detrimental to the client unless the client
     consents after consultation, except for
     disclosures that are impliedly authorized in
     order to carry out the representation . . . .

The VSB argues that the circuit court erred in holding that its

interpretation of Rule 1.6 violates the First Amendment and that

Hunter violated that rule by disclosing potentially embarrassing

information about his clients on his blog “in order to advance

his personal economic interests.”   VSB argues that lawyers, as

officers of the Court, are prohibited from engaging in speech

that might otherwise be constitutionally protected.   Thus, the

VSB’s interpretation of Rule 1.6 involves two types of

information: 1) that which is protected by the attorney-client

privilege, and 2) that which is public information but is

embarrassing or likely to be detrimental to the client.    Hunter

is charged with disseminating the later type of information.     In

response to these allegations, Hunter argues that the VSB’s

interpretation of Rule 1.6 is unconstitutional because the

matters discussed in his blogs had previously been revealed in

public judicial proceedings and, therefore, as concluded

matters, were protected by the First Amendment.   Thus, we are

called upon to answer whether the state may prohibit an attorney

from discussing information about a client or former client that


                               18
is not protected by attorney-client privilege without express

consent from that client.   We agree with Hunter that it may not.

     The cases cited by VSB in support of its position differ

from this case in a substantial way; the cases relied upon by

VSB involve pending proceedings.     It is settled that attorney

speech about public information from cases is protected by the

First Amendment, but it may be regulated if it poses a

substantial likelihood of materially prejudicing a pending case.

Gentile v. State Bar of Nevada, 501 U.S. 1030, 1076 (1991).

     “[A] presumption of openness inheres in the very nature of

a criminal trial under our system of justice.”     Richmond

Newspapers, Inc. v. Virginia, 448 U.S. 555, 573 (1980).

Moreover,

     [a] trial is a public event. What transpires in
     the court room is public property. If a
     transcript of the court proceedings had been
     published, we suppose none would claim that the
     judge could punish the publisher for contempt.
     And we can see no difference though the conduct
     of the attorneys, of the jury or even of the
     judge himself, may have reflected on the court.
     Those who see and hear what transpired can report
     it with impunity. There is no special perquisite
     of the judiciary which enables it, as
     distinguished from other institutions of
     democratic government, to suppress, edit, or
     censor events which transpire in proceedings
     before it.

Craig v. Harney, 331 U.S. 367, 374 (1947).     All of Hunter’s blog

posts involved cases that had been concluded.    Moreover, the VSB

concedes that all of the information that was contained within

                                19
Hunter’s blog was public information and would have been

protected speech had the news media or others disseminated it.

In deciding whether the circuit court erred, we are required to

make our “own inquiry into the imminence and magnitude of the

danger said to flow from the particular utterance and then to

balance the character of the evil, as well as its likelihood,

against the need for free and unfettered expression.”     Landmark

Communications, Inc. v. Virginia, 435 U.S. 829, 843 (1978).      “At

the very least, [the] cases recognize that disciplinary rules

governing the legal profession cannot punish activity protected

by the First Amendment, and that First Amendment protection

survives even when the attorney violates a disciplinary rule he

swore to obey when admitted to the practice of law.”    Gentile,

501 U.S. at 1054.   The VSB’s interpretation of Rule 1.6 fails

these standards even when we

     balance “whether the ‘practice in question
     [furthers] an important or substantial
     governmental interest unrelated to the
     suppression of expression' and whether 'the
     limitation of First Amendment freedoms is no
     greater than is necessary or essential to the
     protection of the particular governmental
     interest involved,’ ”

Id. (quoting Seattle Times Co. v. Rhinehart, 467 U.S. 20, 32

(1984)).   State action that punishes the publication of truthful

information can rarely survive constitutional scrutiny.    Smith

v. Daily Mail Pub. Co., 443 U.S. 97, 102 (1979).


                                20
The VSB argues that it can prohibit an attorney from repeating

truthful information made in a public judicial proceeding even

though others can disseminate this information because an

attorney repeating it could inhibit clients from freely

communicating with their attorneys or because it would undermine

public confidence in the legal profession.   Such concerns,

however, are unsupported by the evidence.    To the extent that

the information is aired in a public forum, privacy

considerations must yield to First Amendment protections.     In

that respect, a lawyer is no more prohibited than any other

citizen from reporting what transpired in the courtroom.    Thus,

the circuit court did not err in concluding that the VSB’s

interpretation of Rule 1.6 violated the First Amendment.

  C. Whether the circuit court erred in requiring Hunter
to post a disclaimer on his website that does not comply
 with the requirements of Rule 7.2(3) and therefore does
  not eliminate the misleading nature of his blog posts.

     The VSB argues that the single disclaimer that the circuit

court ordered Hunter to post on his blog was insufficient to

comport with Rule 7.2(a)(3) because it did not eliminate the

misleading nature of the posts.

     As we have already concluded, Hunter's blogs are commercial

speech and, thus, constitute lawyer advertising.   When

advertising cumulative or specific case results, Rule 7.2

requires that a disclaimer


                                  21
        shall be in bold type face and uppercase letters
        in a font size that is at least as large as the
        largest text used to advertise the specific or
        cumulative case results and in the same color and
        against the same colored background as the text
        used to advertise the specific or cumulative case
        results.

Rule 7.2(a)(3).

        Here, the VSB required Hunter to post a disclaimer that

complies with Rule 7.2(a)(3) on all case-related posts.      This

means that Hunter’s disclaimers “shall be in bold type face and

uppercase letters in a font size that is at least as large as

the largest text used to advertise the specific or cumulative

case results and in the same color and against the same colored

background as the text used to advertise the specific or

cumulative case results.”     Rule 7.2(a)(3).   The circuit court,

however, imposed the following disclaimer to be posted once:

“Case results depend upon a variety of factors unique to each

case.    Case results do not guarantee or predict a similar result

in any future case.”

        While the substantive meaning of the imposed disclaimer may

conform to the requirements stated in Rule 7.2(a)(3)(i) through

(iii), it nevertheless is less than what the rule requires.       In

contrast to the committee’s determination, there is no provision

in the circuit court’s order requiring that the disclaimer be

formatted and presented in the manner required by Rule

7.2(a)(3), and the text of the disclaimer prescribed by the

                                  22
circuit court is not itself formatted and presented in that

manner.   Even so, Hunter does not argue that the disclaimer

required by the circuit court is an appropriate, less

restrictive means of regulating his speech and, therefore, we

decline to so hold.    Based on the arguments presented to it, the

circuit court erred by imposing a disclaimer that conflicted

with the rule.   See, e.g., Rosillo v. Winters, 235 Va. 268, 272,

367 S.E.2d 717, 719 (1988) (concluding that a circuit court

abuses its discretion by “enter[ing an] order . . . dispens[ing]

with the requirements of [a] Rule”); Zaug v. Virginia State Bar,

285 Va. ___, ___, ___ S.E.2d ___, ___ (2013) (this day decided)

(“The Virginia Rules of Professional Conduct are Rules of this

Court.”).

                           III. CONCLUSION

     For the foregoing reasons, we hold that Hunter’s blog posts

are potentially misleading commercial speech that the VSB may

regulate.   We further hold that circuit court did not err in

determining that the VSB’s interpretation of Rule 1.6 violated

the First Amendment.   Finally, we hold that because the circuit

court erred in imposing one disclaimer did not fully comply with

Rule 7.2(a)(3), we reverse and remand for imposition of

disclaimers that fully comply with that Rule.

                                                  Affirmed in part,
                                                  reversed in part,
                                                      and remanded.

                                 23
JUSTICE LEMONS, with whom JUSTICE McCLANAHAN joins, dissenting
in part.

     I agree with the majority's resolution of the Rule 1.6

issue.   However, I dissent from the majority's determination

that Hunter is guilty of violating Rules 7.1(a)(4) and 7.2(a)(3)

and that Hunter must post a disclaimer that complies with Rule

7.2(a)(3).

     Rule 7.1 governs communications concerning a lawyer's

services.    Rule 7.1(a)(4) states:

     (a) A lawyer shall not, on behalf of the lawyer
     or any other lawyer affiliated with the lawyer or
     the firm, use or participate in the use of any
     form of public communication if such
     communication contains a false, fraudulent,
     misleading, or deceptive statement or claim. For
     example, a communication violates this Rule if
     it:

                            . . . .

     (4) is likely to create an unjustified
     expectation about results the lawyer can achieve,
     or states or implies that the lawyer can achieve
     results by means that violate the Rules of
     Professional Conduct or other law.

     Rule 7.2 is only applicable to advertisements.   Rule

7.2(a)(3) states:

     (a) Subject to the requirements of Rules 7.1 and
     7.3, a lawyer may advertise services through
     written, recorded, or electronic communications,
     including public media. In the determination of
     whether an advertisement violates this Rule, the
     advertisement shall be considered in its

                                 24
     entirety, including any qualifying statements or
     disclaimers contained therein. Notwithstanding
     the requirements of Rule 7.1, an advertisement
     violates this Rule if it:

                           . . . .

     (3) advertises specific or cumulative case
     results, without a disclaimer that (i) puts the
     case results in a context that is not misleading;
     (ii) states that case results depend upon a
     variety of factors unique to each case; and (iii)
     further states that case results do not guarantee
     or predict a similar result in any future case
     undertaken by the lawyer. The disclaimer shall
     precede the communication of the case results.
     When the communication is in writing, the
     disclaimer shall be in bold type face and
     uppercase letters in a font size that is at least
     as large as the largest text used to advertise
     the specific or cumulative case results and in
     the same color and against the same colored
     background as the text used to advertise the
     specific or cumulative case results.

     Hunter's blog contains articles about legal and policy

issues in the news, as well as detailed descriptions of criminal

trials, the majority of which are cases where Hunter was the

defense attorney.   The articles also contain Hunter's commentary

and critique of the criminal justice system.   He uses the case

descriptions to illustrate his views.

                        The First Amendment

     I believe that the articles on Hunter's blog are political

speech that is protected by the First Amendment.   The Bar

concedes that if Hunter's blog is political speech, the First




                                25
Amendment protects him and the Bar cannot force Hunter to post

an advertising disclaimer on his blog.

     Speech concerning the criminal justice system has always

been viewed as political speech.     "[I]t would be difficult to

single out any aspect of government of higher concern and

importance to the people than the manner in which criminal

trials are conducted."   Richmond Newspapers, Inc. v. Virginia,

448 U.S. 555, 575 (1980).   As political speech, Hunter uses his

blog to give detailed descriptions of how criminal trials in

Virginia are conducted. He notes how the acquittal of some of

his clients has exposed flaws in the criminal justice system.

     The majority asserts that because Hunter only discusses his

victories, his blog is commercial.    The majority does not give

sufficient credit to the fact that Hunter uses the outcome of

his cases to illustrate his views of the system.    Hunter

testified that one of the reasons he maintained the blog was to

combat "the public perception that is clearly on the side that

people are guilty until they're proven innocent."    For example,

when discussing one of the cases where his client was found not

guilty, he concludes the post by explaining that this case is an

"example of how innocent people are often accused of committing

some of the most serious crimes.     That is why it is important

not to judge the guilt of an individual until all the evidence

has been presented both for and against him."


                                26
     The majority compares Hunter's detailed discussion of

criminal trials and how these outcomes illustrate the need to

hold government to its burden of proof, with "opening [a] sales

presentation[] with a prayer or a Pledge of Allegiance." The

majority proposes that his blog is not transformed into

political speech simply because he included eight posts about

legal issues and cases he was not involved in.   However, the

twenty-two posts discussing criminal trials in Virginia are

political speech in their own right, and are not dependent upon

the content of the other eight posts.

     The majority also focuses on the location of Hunter's blog,

and asserts that because the blog is accessed through the law

firm's website and is not interactive, that demonstrates the

blog is commercial in nature.   While going through the law

firm's website is one way to access the blog, it is also

possible to go directly to the blog without navigating through

the firm's website.   Further, the fact that the blog is not

interactive in no way commercializes the speech.

     Many businesses have websites.   It is not uncommon for

websites to include links to related news articles or

editorials.   Merely because an article may be accessed through a

commercial portal does not change the content of the article.

It is the content of speech and the motivation of the speaker




                                27
that determines the level of protection to which speech is

entitled.

     Hunter conceded that one of the purposes of the blog was

marketing.   Although the United States Supreme Court has never

clearly decided whether political speech is transformed into

commercial speech because one of the multiple motivations of the

speaker is marketing and self-promotion, its jurisprudence leads

to the conclusion that Hunter's speech is not commercial.

     The traditional test for determining whether speech is

commercial is if the speech "[does] no more than propose a

commercial transaction." Pittsburgh Press Co. v. Pittsburgh

Commission on Human Relations, 413 U.S. 376, 385 (1973)(emphasis

added); Virginia Bd. of Pharmacy v. Virginia Citizens Consumer

Council, Inc., 425 U.S. 748, 762 (1976); Board of Trustees of

the State Univ. of N.Y. v. Fox, 492 U.S. 469, 473-74 (1989).

Hunter's articles clearly do more than propose a commercial

transaction.   They contain detailed discussions of criminal

trials in this Commonwealth, and Hunter's commentary and

critique of the criminal justice system.

     The United States Supreme Court has held that commercial

speech is "expression related solely to the economic interests

of the speaker and its audience."    Central Hudson Gas & Elec.

Corp. v. Public Service Comm'n. of N.Y., 447 U.S. 557, 561

(1980) (emphasis added).   Marketing is not Hunter's sole


                                28
motivation for maintaining this blog.   As discussed above, one

of Hunter's motivations in maintaining the blog is to

disseminate information about "the criminal justice system, the

criminal trials and the manner in which the government

prosecutes its citizens."

       Even if marketing was Hunter's sole motivation, economic

motivation cannot be the basis for determining whether otherwise

political speech is protected.   The United States Supreme Court

recognized in Pittsburgh Press Co. that merely having some

economic motivation does not create a basis for regulation.     "If

a newspaper's profit motive were determinative, all aspects of

its operations – from the selection of news stories to the

choice of editorial position – would be subject to regulation if

it could be established that they were conducted with a view

toward increased sales.   Such a basis for regulation clearly

would be incompatible with the First Amendment."    413 U.S. at

385.

       The mere existence of some commercial motivation does not

change otherwise political speech into commercial speech.

"[S]peech does not lose its First Amendment protection because

money is spent to project it, as in a paid advertisement of one

form or another."   Virginia Pharmacy, 425 U.S. at 761.   In

discussing the economic motivations at issue in Sorrell v. IMS

Health, Inc., 564 U.S. __, 131 S. Ct. 2653 (2011), the United


                                 29
States Supreme Court recognized that "[w]hile the burdened

speech results from an economic motive, so too does a great deal

of vital expression."   Id. at 2665.

     Even if there is some commercial content to Hunter's

speech, any commercial content is intertwined with political

speech.   When commercial and political elements are intertwined

in speech, the heightened scrutiny test must apply to all of the

speech.

     It is not clear that a professional’s speech is
     necessarily commercial whenever it relates to that
     person’s financial motivation for speaking. But even
     assuming, without deciding, that such speech in the
     abstract is indeed merely “commercial,” we do not
     believe that the speech retains its commercial
     character when it is inextricably intertwined with
     otherwise fully protected speech. Our lodestars in
     deciding what level of scrutiny to apply to a
     compelled statement must be the nature of the speech
     taken as a whole and the effect of the compelled
     statement thereon.

Riley v. National Federation of the Blind of N.C., Inc., 487
U.S. 781, 795-96 (1988) (internal citation omitted).

     In this case, the policies the Bar advances have no

persuasive force when applied to Hunter's blog.   The purposes of

Rules 7.1 and 7.2 are to protect the public from misleading

communications and advertisements concerning a lawyer's

services.   Hunter's articles contain detailed descriptions of

the trials, along with his commentary on the criminal justice

system.   The Bar produced no evidence that anyone has found



                                30
Hunter's articles to be misleading.   There appears to be little

benefit, if any, to the public by requiring Hunter to post a

disclaimer that concedes his articles are advertisements.

Hunter disagrees that his articles are advertisements, and

claims they are political speech.   He objects to cheapening his

political speech by denominating it as advertisement material.

     Accordingly, I would hold that Hunter's speech is

political, is entitled to the heightened scrutiny test, and that

he cannot be forced to include the advertising disclaimer under

Rule 7.2 that the Bar seeks to force upon his writings.




                               31